DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I in the reply filed on 03/08/22 is acknowledged. Since no prior art is found for Group I (UE structures) and Group II (BS structures) has similar limitations (i.e., N3 precoding matrices) as in Group I, the Restriction Requirement mailed on 01/10/22 has been withdrawn. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. Claim 2 recites “first PMI subset”. It is unclear whether said “first PMI subset” is the same as or different from “first PMI subset” as recited in claim 1. Hence, renders claim 2 indefinite.

Reason for Allowance
5.	Regarding claims 1, 9 & 17, the closest references are Chung (US 2021/0051508 A1), Rahman (US 2018/0138950 A1) and Nokia (See PTO-892 “U”). Chung teaches in Table 11: N3 Precoding matrices. Rahman teaches in Paragraphs 6-7: a BS and UE with CSI reports including a first PMI and a second PMI. Nokia teaches in Sections 1-2: CSI part1 and CSI part 2. However prior art of record fails to disclose: a first PMI subset indicating a first subset of components S1 from the set of components S, and a second PMI subset indicating a second subset of components S2 from the set of components S different from the first subset of components S1.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633